363 F.2d 442
Mildred Naomi DONOHUE and Janet Lee Donohue, Joyce Ann Donohue and James Edward Donohue, Appellants,v.MARYLAND CASUALTY COMPANY, Appellee.Rosa Lee GRUBB and Deborah Leslie Frieze, an infant, by her next friend Rosa Lee Grubb and Rosa Lee Grubb, Administratrix of the Estate of William Edwin Grubb, deceased, Appellants,v.The TRAVELERS INSURANCE COMPANY, Appellee.
No. 10518.
No. 10519.
United States Court of Appeals Fourth Circuit.
Argued June 2, 1966.
Decided June 20, 1966.

Bernard M. Goldstein, Baltimore, Md., for appellants.
Wm. B. Somerville, Baltimore, Md. (George Beall, and Smith, Somerville & Case, Baltimore, Md., on brief), for appellee, Maryland Cas. Co.
Michael P. Crocker, Baltimore, Md. (Dewey B. Morris, and Piper & Marbury, Baltimore, Md., on brief), for appellee, The Travelers Ins. Co.
Before HAYNSWORTH, Chief Judge, SOBELOFF, Circuit Judge, and HEMPHILL, District Judge.
PER CURIAM.


1
These two cases present a common question: Whether a workmen's compensation insurance carrier in Maryland is subject to a common law tort liability for the fatal injury of a workman allegedly resulting from a remediable hazard which should have been, but was not, discovered during the carrier's safety inspections. The District Court construed Art. 101 of the Annotated Code of Maryland as extending the employer's immunity to its insurer, so that the insurer's liabilities are limited to payment of the workmen's compensation benefits due under the statute.


2
With that construction we agree, for reasons stated in the opinion of the District Court. Donohue v. Maryland Cas. Co., D.Md., 248 F.Supp. 588.


3
Affirmed.